DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: the claim recites “wherein said first and second panels define at least one holes therein” in lines 1-2.  Initially, “at least one holes” is not grammatically correct.  Based on the rest of this claim, it appears that this limitation should read “wherein each of said first and second panels define at least one hole[[s]] therein” (emphasis added to highlight changes).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said circular portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The circular portion is assumed to be the same as the ring portion recited in claim 9, but the language must be amended for consistency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (US PGPub 2021/0178349, from app# 16/715421, filed 12/16/2019, hereinafter Warner) in view of Brown et al. (US 9381479, hereinafter Brown).
Regarding claim 1, Warner discloses a stirring bit comprising:
a longitudinal structure (figure 2, shaft 10) having a first end (at 10A) and a second end (at 10B), wherein said first end is formed for insertion into a rotating portion of a power tool (see figure 3), and
a clamp mechanism (clip component 20) positioned on said second end (at 10B).
Although Warner does disclose the insertion of the bit into a power tool, Warner does not explicitly disclose that the first end has a hexagonal cross section.  Brown discloses a stirring bit (figure 2) having a longitudinal structure (shank 14) with a first end having a hexagonal cross section (column 3, lines 31-34).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Warner with the hexagonal cross section of Brown because such a shape is known to be suitable for use with power tools (Brown: column 3, lines 31-34).
Regarding claim 2, Warner discloses said clamp mechanism (figure 2, clip component 20) being biased towards a closed position (via spring 31) and including a pair of pinch members (portions 32 and 33) attached thereto, wherein said clamp mechanism may be opened by pinching said pinch members (at first end 32A), and wherein said clamp mechanism may close by releasing said pinch members (paragraph 0042).
Regarding claim 3, Warner discloses the clamp mechanism including a first panel (figure 2, portion 32) and a second panel (portion 33) in a hinged relation, and further includes a securing mechanism (spring 31) for tightening said clamp member against an object being held by said clamp member.  As described in paragraph 0042, the spring performs the function of tightening the portions 32 and 33 against an object held between them.
Regarding claim 7, Warner discloses a stirring tool (figure 5, paint stirrer 1) that is removably attached to said clamp member.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (US PGPub 2021/0178349, from app# 16/715421, filed 12/16/2019, hereinafter Warner) in view of Brown et al. (US 9381479, hereinafter Brown), as applied to claim 3 above, and further in view of Greathouse (US 340268, hereinafter Greathouse).
Regarding claim 4, Warner is silent to the first and second panels including holes as recited.  Greathouse teaches a clamp mechanism (figure 1) that includes a first and a second panel (figure 4, support members 10 and 12) that define at least one hole therein (slot 16 and aperture 18) and a securing mechanism that includes a threaded bolt (screws 50 and 54) extending through the holes and a nut screwed to the end of the bolt (wing-nuts 52 and 56) so that the bolt may be tightened against an object being held by the clamp by tightening said nuts against outer portions of said panels (see figure 1).  It is noted that, although Greathouse does not explicitly disclose a pair of nuts on each bolt, this would be a mere duplication of parts that would provide only the expected result of holding the bolt to the panels.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the clamping mechanism and securing mechanism of Greathouse for that of Warner because such a simple substitution of one known mechanism for another would have provided only the predictable result of attaching an object to the apparatus, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 5 and 6, Warner is silent to nuts.  Greathouse is relied upon, as above, to teach nuts, and further to teach wing nuts (wing nuts 52 and 56).  It is noted that the round structure of the nuts of Greathouse could be considered a “knob member” as recited, meeting claim 6.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the clamping mechanism and securing mechanism of Greathouse for that of Warner because such a simple substitution of one known mechanism for another would have provided only the predictable result of attaching an object to the apparatus, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 9381479, hereinafter Brown) in view of Schub (US PGPub 2003/0177914, hereinafter Schub)
Regarding claim 8, Brown discloses a stirring bit comprising:
a longitudinal structure (figure 2, shank 14) having a first end (upper end in figure 2) and a second end (lower end in figure 2), wherein said first end is formed into a hexagonal cross section for insertion into a rotating portion of a power tool (column 3, lines 31-34), and
wherein the second end includes a mixing mechanism (stirring tool 16).
Brown is silent to the mechanism being a frothing mechanism.  Schub teaches a stirring bit including a longitudinal structure (figure 1, shaft 30) wherein an end of the structure includes a frothing mechanism (rod 28 and whipping head 34).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the frothing mechanism of Schub for the mixing mechanism of Brown because such a simple substitution of one known mechanism for another would have provided only the predictable result of frothing liquids in a container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 9, Brown is silent to a frothing mechanism.  Schub is relied upon, as above, to teach a frothing mechanism, and further to teach a ring portion (figure 2, rounded member 38) on a distal end of the stirring bit and a coiled member (coil spring 36) that surrounds said circular portion so that said ring portion extends through a center of said coiled member (see figure 2).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the frothing mechanism of Schub for the mixing mechanism of Brown because such a simple substitution of one known mechanism for another would have provided only the predictable result of frothing liquids in a container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 10, Brown discloses a mixing mechanism that is removable from the stirring bit (figure 3, tool 16 is removable from the apparatus by loosening fasteners 36).  The obviousness of substituting the frothing mechanism of Schub for the mixing mechanism of Brown has been established above.  It is also noted that Schub teaches a frothing mechanism (figure 1, rod 28 and whipping head 34) that is removable from a stirring bit (shaft 30; paragraph 0027 mentions frictional engagement between the shaft and the rod, indicating that the structures could be pulled apart).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kordish (US 2739500) teaches an attachment mechanism for a tool to a shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774